The defendants, Lavert Young and Henderson Green, were charged, in a bill of information, in count 1, with having for use and consumption liquor on which proper stamps were not attached; and, in count 2, with unlawfully manufacturing for use and consumption intoxicating liquor without a permit from the supervisor of public accounts.
The defendants were arraigned, tried, convicted on both counts, and each of said defendants was sentenced to pay a fine of $301 and costs of the prosecution, or, in default of the payment of the fine and costs, to confinement in the parish jail, subject to work on the public roads of the parish, for five months, for manufacturing intoxicating liquor without a permit from the supervisor of public accounts, and to payment of a fine of $100 and costs of the prosecution, or, in default of the payment of the fine and costs, to confinement in the parish jail, subject to work on the public roads of the parish, for sixty days, for possessing untaxed liquor; both sentences to run concurrently.
Both defendants appealed, and they rely, for a reversal of the verdict, upon motions for a continuance and a new trial, identical, in every detail, with bills Nos. 1 and 3, which this court has disposed of in its opinion this day handed down in *Page 455 
State of Louisiana v. Marshall Brown, 164 So. 241.
For the reasons assigned in disposing of bills Nos. 1 and 3 in said case, the conviction and sentence of each defendant is affirmed.